Title: From Thomas Jefferson to Edmund Randolph, [6 November 1794]
From: Jefferson, Thomas
To: Randolph, Edmund



Th: J. to E.R.
[6 Nov. 1794]

A merchant neighbor of mine (Mr. Fleming) going to Philadelphia for his fall goods, and being to return with them by water himself, offers me a good opportunity of collecting the remains of my books left in Philadelphia. In a memorandum kept here, during my absence, of books lent, I find the following set down to you.
Tacito del Davanzati. 2. v.
Tull’s husbandry.
Da Costa’s fossils
Crown circuit companion.
In my own memorandum kept at Philadelphia, I find the Treatise de la Morale et la bonheur set down to you, and I believe Mr. Thompson lodged with you for me a Nova Versio Graeca of some books of the bible. Such of these as you have I will thank you to deliver to Mr. Madison on whom Mr. Fleming will call for the others. I expect he will be in Philadelphia by the time you recieve this, and will stay only 3. or 4. days.—We hear that your land (Fry’s) is sold to Mr. Champ Carter. This deprives us of the hope those lands had kept alive, of your ultimately fixing in our neighborhood.—I am still confined in a great measure by the remains of my rheumatism, being unable to go out, either on horseback or in a carriage, but in a walk, and small distances.—Mr. Short was to send me by Blake, Cortez’s letters in Spanish. Is Blake returned and has he brought them? Adieu, with respects to Mrs. Randolph. Your’s affectionately.
